 

Exhibit 10.3

EMERALD EXPOSITIONS EVENTS, INC.

2017 OMNIBUS EQUITY PLAN

RESTRICTED STOCK UNIT

AWARD AGREEMENT

Pursuant to Section 8 of the 2017 Omnibus Equity Plan (the “Plan”) of Emerald
Expositions Events, Inc. (the “Company”), on [___], 2017 (the “Grant Date”) the
Company authorized a grant to _______________ (the “Recipient”) of an award of
restricted stock units with respect to the Company’s Common Stock (“Common
Stock”), subject to the terms and conditions of this agreement between the
Company and the Recipient (this “Agreement”). By accepting this award, the
Recipient agrees to all of the terms and conditions of this Agreement. The
Company and the Recipient understand and agree that any capitalized terms used
herein, if not otherwise defined, shall have the same meanings as in the Plan
(the Recipient being referred to in the Plan as a Participant).

1.Award and Terms of Restricted Stock Units. The Company awards to the Recipient
under the Plan [_____] restricted stock units (the “Award”), subject to the
restrictions, conditions and limitations set forth in this Agreement and in the
Plan, which is incorporated herein by reference. The Recipient acknowledges
receipt of a copy of the Plan and acknowledges that the definitive records
pertaining to the grant of this Award, and exercises of rights hereunder, shall
be retained by the Company.

(a)Rights under Restricted Stock Units. A restricted stock unit (“RSU”)
obligates the Company, upon vesting and in accordance with this Agreement, to
issue to the Recipient one share of Common Stock for each RSU.

(b)Vesting Dates. The RSUs awarded under this Agreement shall initially be 100%
unvested and subject to forfeiture. Subject to Sections 1(c) and 2 of this
Agreement, 25% of the RSUs shall vest and be released from the forfeiture
provisions on each of the first four (4) anniversaries of the Grant Date (each a
“Vesting Date”), provided the Recipient has not Terminated prior to the
applicable Vesting Date. In the event of a Change in Control at any time prior
to the fourth (4th) anniversary of the Grant Date, 100% of the then remaining
unvested RSUs will become immediately vested, provided that the Recipient has
not Terminated prior to the Change in Control.

(c)Forfeiture of RSUs on Termination of Employment. If the Recipient Terminates
for any reason, all outstanding and unvested RSUs awarded pursuant to this
Agreement shall be immediately and automatically forfeited to the Company for no
consideration. Upon a termination for Cause (as defined below), all outstanding
vested and unvested RSUs awarded pursuant to this Agreement shall be immediately
and automatically forfeited for no consideration. For purposes of this
Agreement, “Cause” shall mean (a) if the Recipient is a party to an employment
or a severance agreement with the Company or one of the Subsidiaries in which
“Cause” is defined, the occurrence of any circumstances defined as “Cause” in
such employment or severance agreement, or (b) if the Recipient is not a party
to an

 

--------------------------------------------------------------------------------

 

employment or severance agreement with the Company or one of the Subsidiaries in
which “Cause” is defined, (i) the Recipient’s indictment for, or conviction or
entry of a plea of guilty or nolo contendere to (A) any felony or (B) any crime
(whether or not a felony) involving moral turpitude, fraud, theft, breach of
trust or other similar acts, whether under the laws of the United States or any
state thereof or any similar foreign law to which the Recipient may be subject,
(ii) the Recipient’s being or having been engaged in conduct constituting breach
of fiduciary duty, willful misconduct or gross negligence relating to the
Company or any of the Subsidiaries or the performance of the Recipient’s duties,
(iii) the Recipient’s willful failure to (A) follow a reasonable and lawful
directive of the Company or of the Subsidiary at which he or she is employed or
provides services, or of the Board or (B) comply with any written rules,
regulations, policies or procedures of the Company or a Subsidiary at which he
or she is employed or to which he or she provides services which, if not
complied with, would reasonably be expected to have an adverse effect (other
than a de minimis adverse effect) on the business or financial condition of the
Company, (iv) the Recipient’s violation of his or her employment, consulting,
separation or similar agreement with the Company or any non-disclosure,
non-solicitation or non-competition covenant in any other agreement to which the
Recipient is subject, (v) the Recipient’s deliberate and continued failure to
perform his or her material duties to the Company or any of its Subsidiaries or
(vi) the Recipient’s violation of the Company’s Code of Business Conduct and
Ethics, as it may be amended from time to time.

(d)Restrictions on Transfer. The Recipient may not sell, transfer, assign,
pledge or otherwise encumber or dispose of the RSUs other than to the extent
permitted by Section 11.2 of the Plan.

(e)No Shareholder Rights. The Recipient shall have no rights as a shareholder
with respect to the RSUs or the Common Stock underlying the RSUs until the
underlying Common Stock is issued to the Recipient.

(f)Reserved.

(g)Delivery Date for the Shares Underlying the Vested RSU. As soon as
practicable, but in no event later than 15 days following a date on which any
RSUs vest, the Company will issue to the Recipient the Common Stock underlying
the then-vested RSUs, subject to Section 1(h). The shares of Common Stock will
be issued in the Recipient’s name or, in the event of the Recipient’s death
after the date of vesting but before the date of delivery, in the name of either
(i) the beneficiary designated by the Recipient on a form supplied by the
Company or (ii) if the Recipient has not designated a beneficiary, the person or
persons establishing rights of ownership by will or under the laws of descent
and distribution.

(h)Taxes and Tax Withholding. The Recipient acknowledges and agrees that no
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
can or will be made with respect to the RSUs. The Recipient acknowledges that on
each date that shares underlying the RSUs are issued to the Recipient (the
“Payment Date”), the Fair Market Value on that date of the shares so issued will
be treated as ordinary compensation income for federal and state income and FICA
tax purposes, and that the Company will be required to withhold taxes on these
income amounts. To satisfy the withholding amount (determined in accordance with
applicable law), the Recipient shall pay such withholding amount in cash under
procedures

2

 

--------------------------------------------------------------------------------

 

established by the Company. Alternatively, in order to satisfy the withholding
amount, at any time prior to a Payment Date, the Committee may in its sole
discretion permit the Recipient to have withheld from the shares otherwise
issuable upon a Payment Date the number of shares having a Fair Market Value
equal to the withholding amount (up to the statutory maximum amount) or allow
another method under procedures established by the Company.

(i)Not a Contract of Employment. Nothing in the Plan or this Agreement shall
confer upon Recipient any right to be continued in the employment of the Company
or any Affiliate, or to interfere in any way with the right of the Company or
any parent or subsidiary by whom Recipient is employed to Terminate the
Recipient’s employment at any time or for any reason, with or without cause, or
to decrease Recipient’s compensation or benefits.

2.Prohibited Conduct; Restatements.

(a)Consequences of Prohibited Conduct. In consideration of and as a condition to
the grant of the Award, the Recipient agrees to not engage in Prohibited Conduct
(as defined in Section 2(b), subject to Section 2(f) hereof). If the Company
determines that the Recipient has engaged in any Prohibited Conduct, then:

(i)The Recipient shall immediately forfeit all outstanding RSUs awarded pursuant
to this Agreement and shall have no right to receive the underlying shares; and

(ii)If the Payment Date for any RSUs has occurred, and the Company determines on
or before the first anniversary of a Vesting Date for such RSUs that the
Recipient has engaged in Prohibited Conduct, the Recipient shall repay and
transfer to the Company the number of shares of Common Stock issued to the
Recipient under this Agreement on that Payment Date (the “Forfeited Shares”) and
a cash payment equal to the applicable withholding taxes (if such amount had not
been paid in cash by the Recipient when the Payment Date occurred). If any
Forfeited Shares have been sold by the Recipient prior to the Company’s demand
for repayment, the Recipient shall repay to the Company 100% of the proceeds of
such sale or sales and a cash payment equal to the applicable employer
withholding taxes paid on the Payment Date (if such amount had not been paid in
cash by the Recipient when the Payment Date occurred). The Company may, in its
sole discretion, reduce the amount to be repaid by the Recipient to take into
account the tax consequences of such repayment for the Recipient.

(b)Prohibited Conduct.1 Each of the following constitutes “Prohibited Conduct”:

(i)the Recipient (a) discloses, directly or indirectly, any Proprietary
Information (as defined below) to any Person (other than the Company or
executives thereof at the time of such disclosure who, in the reasonable
judgment of the Recipient, need to know such Proprietary Information or such
other Persons to whom the Recipient has been specifically instructed to make
disclosure by the Board and in all such cases only to the extent required in the
course of the Recipient’s service to the Company) or (b)

 

1 

Noncompete and nonsolicit restrictions to be removed for CA residents.

3

 

--------------------------------------------------------------------------------

 

uses any Proprietary Information, directly or indirectly, for the Recipient’s
own benefit or for the benefit of any other Person that is detrimental to the
Company.  

(ii)during the employment of the Recipient and for the 12-month period after the
Recipient’s Termination for any reason, whether for compensation or without
compensation, directly or indirectly, as an owner, principal, partner, member,
shareholder, independent contractor, consultant, joint venture, investor,
licensor, lender, employee or in any other capacity whatsoever, alone or in
association with any other Person, if the Recipient carries on, is engaged or
takes part in, or renders services or advice to, owns, shares in the earnings
of, invests in the stocks, bonds or other securities of, or otherwise becomes
financially interested in, any business, enterprise or other entity engaged
directly or indirectly within the Territory (as defined below) in any
Competitive Business (as defined below) activity; provided, however, that the
Recipient shall be permitted to acquire a passive stock or equity interest in
such a Competitive Business provided the stock or other equity interest acquired
is not more than one percent of the outstanding interest in such business.  

(iii)during the employment of the Recipient and for the 12-month period after
the Recipient’s Termination for any reason, if the Recipient, directly or
indirectly through any officer, director, employee, representative or other
agent or otherwise, (i) solicits or does business with any customer or supplier
of the Company of whose names he or she was aware during his or her employment
term (X) in any manner that interferes with such Person’s financial relationship
with the Company, or (Y) in an effort to obtain such Person as a customer,
supplier, consultant, salesman, agent or representative to any Competitive
Business; or (ii) solicits or interferes with or endeavors to entice away any
employee, consultant, officer, director or executive of the Company who was
engaged in such relationship with the Company at any time during the Recipient’s
employment term, (X) in any manner that interferes with such Person’s employment
or consulting relationship with the Company or (Y) in an effort to obtain such
Person as a customer, supplier, consultant, salesman, agent or representative to
any Competitive Business.

(iv)The Recipient makes (or causes to be made) to any Person any knowingly
disparaging, derogatory or other negative statement about the Company or its
affiliates.  The foregoing shall not be violated by (a) truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings), or (b) statements that the
Recipient in good faith believes are necessary or appropriate to make in
connection with his or her good faith performance of their duties to the
Company.

For purposes of this Agreement:

“Competitive Business” shall mean any business that is in competition with (a)
the present products marketed or sold by the Company or any of its Subsidiaries
or affiliates to their customers and as such products may be improved and/or
modified, (b) the present services marketed, sold or provided by the Company or
any of its Subsidiaries or affiliates to their customers and as such services
may be improved and/or modified or (c)

4

 

--------------------------------------------------------------------------------

 

the products and/or services the Company or any of its Subsidiaries or
affiliates develops, designs, manufactures, markets, produces or supplies in the
future to its customers, in each case including, without limitation, the
business of operating business-to-business tradeshows, conferences and related
publications and related digital media.

“Proprietary Information” shall mean confidential specifications, know-how,
strategic or technical data, marketing research data, product research and
development data, manufacturing techniques, confidential customer lists, sources
of supply and trade secrets, all of which are confidential and may be
proprietary and are owned or used by the Company, or any of its Subsidiaries or
affiliates, and shall include any and all items enumerated in the preceding
sentence and coming within the scope of the business of the Company or any of
its Subsidiaries or affiliates as to which the Recipient may have access,
whether conceived or developed by others or by the Recipient alone or with
others during the period of service to the Company, whether or not conceived or
developed during regular working hours.  Proprietary Information shall not
include any records, data or information which (a) are in the public domain
during or after the period of service by the Recipient provided the same are not
in the public domain as a consequence of disclosure directly or indirectly by
the Recipient in violation of this Agreement or (b) were known to the Recipient
prior to commencing employment with the Company.

“Territory” shall mean the United States of America and every other territory or
country where the Company maintains employees, owns property or otherwise
conducts business during any time that the Recipient is employed by the Company
or owns any shares of Common Stock (or rights to acquire shares of Common
Stock).

(c)Restatement of Financial Statements. In addition to the other provisions in
this Section 2, this Agreement, the RSUs and any shares issued under the RSUs
shall be subject to any policies of the Company in effect on the Grant Date or
adopted by the Company at any time thereafter that provide for forfeiture of the
RSUs and recoupment of any shares issued under the RSUs or of any gain received
by the Recipient in connection with the sale of shares received in settlement of
RSUs in the event of any restatement of the Company’s financial statements.

(d)Determinations. The Committee shall, in its sole discretion, make all
determinations regarding this Section 2, including whether any Prohibited
Conduct has occurred, and the determinations by the Committee shall be final and
binding on all parties.

(e)Company and its Affiliates. All references in this Section 2 to the Company
shall include the Company or any of its Affiliates.

(f)Exceptions.

(i)Notwithstanding the foregoing, nothing in this Section 2 shall prevent the
Recipient from disclosing Proprietary Information to the extent required by law.
Additionally, nothing in this Section 2 shall preclude the Recipient’s right to
communicate, cooperate or file a complaint with any U.S. federal, state or local
governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to

5

 

--------------------------------------------------------------------------------

 

possible violations of any U.S. federal, state or local law or regulation or
otherwise make disclosures to any Governmental Entity, in each case, that are
protected under the whistleblower or similar provisions of any such law or
regulation; provided that in each case such communications and disclosures are
consistent with applicable law.  Further, nothing in this Section 2 shall
preclude the Recipient’s right to receive an award from a Governmental Entity
for information provided under any whistleblower or similar program.  

(ii)The Recipient shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made in confidence to a Federal, State, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law. The Recipient shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. If the Recipient files a lawsuit
for retaliation by the Company for reporting a suspected violation of law, the
Recipient may disclose the trade secret to his or her attorney and use the trade
secret information in the court proceeding, provided that the Recipient files
any document containing the trade secret under seal, and does not disclose the
trade secret, except pursuant to court order.

3.Securities Laws. The obligation of the Company, as applicable, to issue and
deliver the RSUs and any shares of Common Stock hereunder shall be subject to
all applicable laws, rules and regulations, and such approvals by governmental
agencies as may be required.  The Recipient hereby agrees not to offer, sell or
otherwise attempt to dispose of any shares of Common Stock issued to the
Recipient pursuant to this Agreement in any way which would: (x) require the
Company to file any registration statement with the Securities and Exchange
Commission (or any similar filing under state law or the laws of any other
county) or to amend or supplement any such filing or (y) violate or cause the
Company to violate the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, or any other Federal, state or local law, or the laws of any other
country.

4.Notices. All notices, consents and other communications required or permitted
to be given under or by reason of this Agreement shall be in writing, shall be
delivered personally or by e-mail or as described below or by reputable
overnight courier, and shall be deemed given on the date on which such delivery
is made. If delivered by e-mail or fax, such notices or communications shall be
confirmed by a registered or certified letter (return receipt requested),
postage prepaid. Any such delivery shall be addressed to the intended recipient
at the following addresses (or at such other address for a party as shall be
specified by such party by like notice to the other parties):

 

To the Company:

Emerald Expositions Events, Inc.

 

31910 Del Obispo, Suite 200

 

San Juan Capistrano, CA 92675

 

Attention: David Gosling

 

Email: David.Gosling@emeraldexpo.com

 

 

To the Recipient:

At the most recent address or email contained in the Company’s records.

6

 

--------------------------------------------------------------------------------

 

5.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall in all respects be governed by, and construed in accordance
with, the laws (excluding conflict of laws rules and principles) of the State of
New York applicable to agreements made and to be performed entirely within such
State, including all matters of construction, validity and performance.  Any
litigation against any party to this Agreement arising out of or in any way
relating to this Agreement shall be brought in any federal or state court
located in the State of New York in New York County and each of the parties
hereby submits to the exclusive jurisdiction of such courts for the purpose of
any such litigation; provided, that a final judgment in any such litigation
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Each party irrevocably and
unconditionally agrees not to assert (i) any objection which it may ever have to
the laying of venue of any such litigation in any federal or state court located
in the State of New York in New York County, (ii) any claim that any such
litigation brought in any such court has been brought in an inconvenient forum
and (iii) any claim that such court does not have jurisdiction with respect to
such litigation.  To the extent that service of process by mail is permitted by
applicable law, each party irrevocably consents to the service of process in any
such litigation in such courts by the mailing of such process by registered or
certified mail, postage prepaid, at its address for notices provided for
herein.  Each party hereto irrevocably and unconditionally waives any right to a
trial by jury and agrees that either of them may file a copy of this paragraph
with any court as written evidence of the knowing, voluntary and bargained-for
agreement among the parties irrevocably to waive its right to trial by jury in
any litigation.

6.Specific Performance.  Each of the parties agrees that any breach of the terms
of this Agreement will result in irreparable injury and damage to the other
parties, for which there is no adequate remedy at law.  Each of the parties
therefore agrees that in the event of a breach or any threat of breach, the
other parties shall be entitled to an immediate injunction and restraining order
to prevent such breach, threatened breach or continued breach, and/or compelling
specific performance of the Agreement, without having to prove the inadequacy of
money damages as a remedy or balancing the equities between the parties.  Such
remedies shall be in addition to any other remedies (including monetary damages)
to which the other parties may be entitled at law or in equity.  Each party
hereby waives any requirement for the securing or posting of any bond in
connection with any such equitable remedy.

7.Binding Effect. This Agreement shall (subject to the provisions of Section
1(d) hereof) be binding upon the heirs, executors, administrators, successors
and assigns of the parties hereto.

8.Severability. Each provision of this Agreement will be treated as a separate
and independent clause and unenforceability of any one clause will in no way
impact the enforceability of any other clause. Should any of the provisions of
this Agreement be found to be unreasonable or invalid by a court of competent
jurisdiction, such provision will be enforceable to the maximum extent
enforceable buy the law of that jurisdiction.

9.Amendments and Waivers. Subject to applicable law, this Agreement and any of
the provisions hereof may be amended, modified, supplemented or cancelled, in
whole or in part, prospectively or retroactively, in each case by the Committee;
provided that no such action shall

7

 

--------------------------------------------------------------------------------

 

adversely affect the Recipient’s material rights under this Agreement without
the Recipient’s consent. The waiver by a party hereto of a breach by another
party hereto of any provision of this Agreement shall not operate or be
construed as a further or continuing waiver of such breach by such other party
or as a waiver of any other or subsequent breach by such other party, except as
otherwise explicitly provided for in the writing evidencing such waiver. Except
as otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

10.Counterparts. This Agreement may be executed by .pdf or facsimile signatures
and in any number of counterparts with the same effect as if all signatory
parties had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.

[signature page follows]

 

 

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Recipient have caused this Agreement to
be executed on their behalf, by their duly authorized representatives, all on
the day and year first above written.

 

EMERALD EXPOSITIONS EVENTS, INC.

 

 

David Gosling

SVP, General Counsel and Secretary

 

 

RECIPIENT:

 

 

 

[Signature Page to RSU Award Agreement]